       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 1 of 43


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION



WILDEARTH GUARDIANS and                        CV 17-80-BLG-SPW-TJC
MONTANA ENVIRONMENTAL
INFORMATION CENTER,
                                                FINDINGS AND
                   Plaintiffs,                  RECOMMENDATIONS OF
                                                U.S. MAGISTRATE JUDGE
vs.

RYAN ZINKE, in his official capacity
of Secretary of the Interior; et al.,

                   Defendants,

vs.

SPRING CREEK COAL LLC,

                   Intervenor.


      Plaintiffs WildEarth Guardians (“WildEarth”) and Montana Environmental

Information Center (“MEIC”) bring this action challenging Federal Defendants’

approval of a mining plan modification for the Spring Creek Mine located in

southeastern Montana. (Doc. 1.) Currently pending before the Court are the

parties’ and Intervenor Defendant Spring Creek Coal LLC’s (“Spring Creek”)

cross-motions for summary judgment. (Docs. 37, 59, 62.)

      Having reviewed the parties’ arguments and submissions, the Court makes

the following findings and recommendations.
                                        1
        Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 2 of 43


I.     Background

       This lawsuit follows a prior action in this Court before U.S. District Judge

Susan P. Watters, in which WildEarth challenged the same mining plan

modification that is at issue here. WildEarth Guardians v. U.S. Office of Surface

Mining, Reclamation & Enf’t, et al., 14-CV-13-BLG-SPW-CSO (“WildEarth I”).

The earlier litigation resulted in summary judgment in favor of WildEarth, with the

Court finding the Office of Surface Mining Reclamation and Enforcement

(“OSM”) violated the public participation and notice provisions of the National

Environmental Policy Act (“NEPA”), and failed to take the requisite “hard look” at

the consequences of approving the mining plan modification. WildEarth I, 2016

WL 259285 (D. Mont. Jan. 21, 2016). The Court, therefore, remanded the matter

to OSM for further proceedings, but allowed mining to continue pending remand.

Id. at *3.

       The Spring Creek Mine is a surface coal mine located in Big Horn County,

Montana, approximately 32 miles north of Sheridan, Wyoming. (A.R. 10723.)

Coal has been mined on a commercial scale at the mine since 1979. (A.R. 10723.)

       In 2005, Spring Creek filed an application with the BLM to lease an

additional 1,117.7 acres of federal coal in order to extend the life of the mine.

(A.R. 10724.) After completing an Environmental Assessment (“EA”) and issuing

a Finding of No Significant Impact (“FONSI”), BLM issued the lease to Spring



                                           2
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 3 of 43


Creek, effective December 1, 2007 (referred to as “Federal Coal Lease MTM

94378”). (A.R. 10724.)

      In 2008, Spring Creek submitted a permit application to the state to extend

coal mining onto Federal Coal Lease MTM 94378. (A.R. 10727.) In June 2011,

the Montana Department of Environmental Quality approved the permit. (A.R.

10727.) Spring Creek also proposed a mining plan modification to OSM for the

lease. (A.R. 10727.) On June 5, 2012, OSM issued a FONSI, and the mining plan

modification was approved. (A.R. 10727.)

      In February 2013, conservation groups sued, and as mentioned, the matter

was remanded for further proceedings in January 2016. WildEarth I, 2016 WL

259285 (Jan. 21, 2016). In response to the Court’s ruling, OSM prepared an

updated EA in September 2016 (A.R. 10710-815), reissued a FONSI on October 3,

2016 (A.R. 10694-99), and the mining plan modification was again approved.

      The instant lawsuit is Plaintiffs’ challenge to the updated EA and FONSI.

II.   Legal Standards

      A.    NEPA Standard of Review

      NEPA is a procedural statute enacted to protect the environment by

requiring government agencies to meet certain procedural safeguards before taking

action affecting the environment. See Cal. Ex. rel. Lockyer v. US. Dept. of Agric.,

575 F.3d 999, 1012 (9th Cir. 2009). In other words, NEPA “force[s] agencies to

publicly consider the environmental impacts of their actions before going
                                         3
         Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 4 of 43


forward.” Idaho Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957, 963 (9th Cir.

2002).

      NEPA requires an agency proposing a major federal action significantly

impacting the environment to prepare an environmental impact statement (“EIS”)

to analyze potential impacts and alternatives. 42 U.S.C. § 4332(C). To determine

whether an EIS is required, the agency typically first prepares an EA. 40 C.F.R. §

1501.4(b). An EA is a “concise public document” that “include[s] brief

discussions of the need for the proposal, of alternatives as required by [42 U.S.C. §

4332(2)(E)], of the environmental impacts of the proposed action and alternatives,

and a listing of agencies and persons consulted.” 40 C.F.R. §§ 1508.9(a), (b);

Native Ecosystems Council v. U.S. Forest Serv., 428 F.3d 1233, 1239 (9th Cir.

2005).

      Because NEPA does not contain a separate provision for judicial review,

courts review an agency’s compliance with NEPA under the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701-706. 5 U.S.C. § 706(2)(A). Judicial

review of administrative agency decisions under the APA is based on the

administrative record compiled by the agency – not on independent fact-finding by

the district court. Camp v. Pitts, 411 U.S. 138, 142 (1973).

      In reviewing an agency action under the APA, the Court must determine

whether the action is “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with the law.” 5 U.S.C. § 706(2)(A). “Normally, an agency rule
                                          4
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 5 of 43


would be arbitrary and capricious if the agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an important

aspect of the problem, offered an explanation for its decision that runs counter to

the evidence before the agency, or is so implausible that it could not be ascribed to

a difference in view or the product of agency expertise.” Motor Vehicle Mfrs.

Ass’n v. State Farm Mutual Auto Ins. Co., 463 U.S. 29, 43 (1983).

      Review under this standard is narrow, and the reviewing court may not

substitute its judgment for that of the agency. Id. Review is highly deferential to

the agency’s expertise, and presumes the agency action to be valid. Arkansas v.

Oklahoma, 503 U.S. 91, 112 (1992). The agency, however, must articulate a

rational connection between the relevant data and articulate a satisfactory

explanation for its action, including a “rational connection between the facts found

and the choice made.” Id.; see also Midwater Trawlers Co-op v. Dep’t of

Commerce, 282 F.3d 710, 716 (9th Cir. 2002). Thus, the reviewing court must

look at whether the decision considered all of the relevant factors or whether the

decision was a clear error of judgment. Id.

      A court’s review under NEPA is limited to whether the agency “took a ‘hard

look’ at the environmental impacts of a proposed action.” Nat’l Parks &

Conservation Ass’n v. Bureau of Land Mgmt., 606 F.3d 1058, 1072 (9th Cir.

2010). A “hard look” under NEPA requires consideration of all foreseeable direct

and indirect impacts. Idaho Sporting Congress, Inc. v. Rittenhouse, 305 F.3d 957,
                                          5
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 6 of 43


973 (9th Cir. 2002). A hard look should involve a discussion of adverse impacts

that does not improperly minimize negative side effects. Native Ecosystems

Council v. U.S. Forest Serv., 428 F.3d 1233, 1241 (9th Cir. 2005). “General

statements about possible effects and some risk do not constitute a hard look absent

a justification regarding why more definitive information could not be provided.”

Conservation Cong. v. Finely, 774 F.3d 611, 621 (9th Cir. 2014). Once the court is

“satisfied that a proposing agency has taken a hard look at a decision’s

environmental consequences, [its] review is at an end.” Idaho Conservation

League v. Mumma, 956 F.2d 1508, 1519 (9th Cir. 1992).

      B.     Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect

the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute as to a material fact is genuine if there is sufficient evidence for

a reasonable fact-finder to return a verdict for the nonmoving party. Id.

      The moving party bears the initial responsibility of informing the court of

the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the
                                          6
        Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 7 of 43


opposing party will have the burden of proof at trial, the moving party need only

point to an absence of evidence to support the nonmoving party’s case. Id. Courts

may resolve APA challenges via summary judgment. See Nw. Motorcycle Ass’n v.

United States Dep’t Agric., 18 F.3d 1468, 1472 (9th Cir. 1994).

III.   Discussion

       A.    Standing

       Plaintiffs assert they have standing based on the standing of their members,

Jeremy Nichols, a WildEarth member, and Steve Gilbert, a MEIC member.

Defendants do not challenge WildEarth’s standing to bring this action. But

Defendants argue MEIC lacks standing because it has not demonstrated actual or

imminent injury that threatens the interests of its members. Defendants contend

Mr. Gilbert’s declaration is insufficient to establish standing because it fails to

show he uses the affected area, and that his allegations of injury are insufficient.

       An organization has standing to sue when “(a) its members would otherwise

have standing to sue in their own right; (b) the interests it seeks to protect are

germane to the organization’s purpose; and (c) neither the claim asserted nor the

relief requested requires the participation of individual members in the lawsuit.”

Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977). Individual

members would have standing to sue in their own right if they have (1) “suffered

an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged
                                           7
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 8 of 43


action of the defendant; and (3) it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. Inc., 528 U.S. 167, 180-81 (2000) (citing Lujan v. Def. of

Wildlife, 504 U.S. 555, 560 (1992)). “Once plaintiffs seeking to enforce a

procedural requirement establish a concrete injury, ‘the causation and

redressability requirements are relaxed.’” WildEarth Guardians v. U.S. Dep’t of

Agric., 795 F.3d 1148, 1154 (9th Cir. 2015) (citing W. Watersheds Project v.

Kraayenbrink, 632 F.3d 472, 485 (9th Cir. 2011)).

      The Court finds MEIC has demonstrated sufficient injury to establish

standing. An environmental plaintiff “adequately allege[s] injury in fact when they

aver that they use the affected area and are persons ‘for whom the aesthetic and

recreational values of the area will be lessened’ by the challenged activity.”

Laidlaw, 528 U.S. at 183. Here, Mr. Gilbert attests that he has long visited and

recreated “in the area immediately surrounding the Spring Creek Mine.” (Doc. 38-

2 at ¶ 9.) Specifically, Mr. Gilbert states that he has visited areas to the south (CX

Ranch), to the north (Rosebud Battlefield) and to the east (Tongue River

Reservoir) of the mine. (Id. at ¶¶ 10-12.) Defendants contend these areas are too

far away from the mine to demonstrate use of the affected area. Defendants point

out the battlefield is 7 miles away and the reservoir is 4 miles away.

      An environmental plaintiff cannot establish standing by merely offering

“averments which state only that one of [the organization’s] members uses
                                           8
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 9 of 43


unspecified portions of an immense tract of territory, on some portion of which

mining activity has occurred or probably will occur by virtue of the governmental

action.” Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 889 (1990). Nevertheless, a

plaintiff “need not physically enter the affected area to establish an injury in fact.”

Cantrell v. City of Long Beach, 241 F.3d 674, 681 (9th Cir. 2001). Proximity to

the site on which the challenged activity is occurring can be sufficient. In Laidlaw,

for example, the Supreme Court found the plaintiff had standing where its

members lived 20 miles and recreated up to 40 miles away from the facility at

issue. Laidlaw, 528 U.S. at 181-83. See also Sierra Club v. Franklin Cty. Power

of Ill., 546 F.3d 918, 925 (7th Cir. 2008) (finding standing based on member who

recreated 3 miles from a proposed power plant); Ecological Rights Found. v. Pac.

Lumber Co., 230 F.3d 1141, 1148 (9th Cir. 2000) (noting the injury in fact

requirement in environmental cases is not “reducible to inflexible, judicially

mandated time or distance guidelines”).

      This case is easily distinguishable from Nat’l Wildlife Federation, where the

plaintiff was asserting standing based on unspecified use of an area of land that

consisted of 5.5 million acres. Nat’l Wildlife Fed., 479 U.S. at 877. Nor is it like

Lujan v. Def. of Wildlife, 504 U.S. 555 (1992), where the plaintiffs sought to rely

on an “eco-system nexus” theory of standing. There, the Supreme Court rejected

the proposition that “any person who uses any part of a ‘contiguous ecosystem’

adversely affected by a funded activity has standing even if the activity is located a
                                           9
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 10 of 43


great distance away.” Def. of Wildlife, 504 U.S. at 565. Here, Mr. Gilbert avers to

using specific areas that are within 4 to 7 miles of the mine. He further indicates

that he has seen the mine and observes coal trains leaving the mine. (Doc. 38-2 at

¶¶ 9, 13-15.) The Court finds Mr. Gilbert’s declaration demonstrates an adequate

nexus to the affected area to show injury in fact.

      Defendants also fault Mr. Gilbert’s declaration for not stating a concrete

plan to return to the affected area. Vague assertions of a desire to return to an area

or “some day” intentions, without “any specification of when the some day will be

– do not support a finding of the ‘actual or imminent’ injury that our cases

require.” Defenders of Wildlife, 504 U.S. at 564 (emphasis in original). But

“[r]epeated recreational use itself, accompanied by a credible allegation of desired

future use, can be sufficient, even if relatively infrequent, to demonstrate that

environmental degradation of the area is injurious to that person.” Ecological

Rights Found., 230 F.3d at 1149.

      Mr. Gilbert’s declaration explains that he is an avid outdoorsman and has

made annual visits to the area surrounding the Spring Creek Mine to hunt, fish and

otherwise recreate since 1977. (Doc. 38-2 at ¶ 11-13.) He further states he plans

to continue his yearly hunting and fishing traditions. He states he has “annually

hunted upland birds” on the Rosebud Battlefield, and plans “to continue this annual

tradition into the foreseeable future for as long as I am able.” (Id. at ¶ 11.)

Likewise he says “I plan to continue fishing and canoeing in the Tongue River and
                                          10
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 11 of 43


Tongue River Reservoir into the foreseeable future as long as I am able.” (Id. at ¶

12.) He also specifically stated his intention to “visit the upper Tongue River

country this spring as I do every spring, to hunt turkeys on beautiful public

ponderosa pine grasslands near the Spring Creek Mine.” (Id. at ¶ 13.) The Court

finds Mr. Gilbert has stated a sufficiently concreate and credible allegation of

future use.

      Next, Defendants argue Mr. Gilbert’s allegations of harm are insufficient.

Harm that “affects the recreational or even the mere esthetic interests of the

plaintiff” will suffice to support standing in an environmental case. Summers v.

Earth Island Inst., 555 U.S. 488, 494 (2009). The claimed injury need not be

substantial, an “identifiable trifle” will suffice. United States v. Students

Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 690 n.14

(1973) (“an identifiable trifle is enough for standing to fight out a question of

principle”); see also American Bottom Conservancy v. U.S. Army Corps of Eng’rs,

650 F.3d 652, 658 (7th Cir. 2011) (finding diminution in pleasure associated with

bird and wildlife watching was enough to confer standing). Mr. Gilbert avers that

his enjoyment of hunting and fishing in the area surrounding the Mine is

compromised by his concerns about the environmental impacts of the mining

operations and his observations of the coal trains in the area. 1 (Doc. 38-2 at ¶¶ 11,


1
 In a supplemental declaration, Mr. Gilbert further states that he would like to hunt
on the divide between Monument Creek and Spring Creek and to recreate more
                                          11
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 12 of 43


13-16.) Given that “aesthetic perceptions are necessarily personal and subjective,”

Ecological Rights Found., 230 F.3d at 1150, the Court finds Mr. Gilbert has

expressed a sufficient injury-in-fact for standing.

      Finally, Defendants argue another mine, the Decker Mine, lies between the

Tongue River Reservoir and Spring Creek Mine, and thus imply the Decker Mine

more immediately harms Mr. Gilbert’s aesthetic and recreational interests. Even

so, “the mere existence of multiple causes of an injury does not defeat

redressability, particularly for a procedural injury. So long as a defendant is at

least partially causing the alleged injury, a plaintiff may sue that defendant, even if

the defendant is just one of multiple cases of the plaintiff’s injury.” WildEarth

Guardians, 795 F.3d at 1157. Accordingly, the Court finds MEIC has standing

because Mr. Gilbert’s declaration adequately demonstrates his personal stake in

this controversy.




often on the Tongue River Reservoir, but the view of the mine and coal trains
dissuades him. (Doc. 64-1 at ¶¶ 5.) This also constitutes injury-in-fact. See
Laidlaw, 528 U.S. at 183 (finding standing based on affiants’ statement that they
refrained from using a river for recreational purposes because of concerns about
pollution); Buono v. Norton, 371 F.3d 543, 547 (9th Cir. 2004) (stating the
“inability to unreservedly use public land suffices as injury-in-fact”). Defendants
contend the Court should not consider the supplemental declaration. Even without
the additional averments, however, the Court finds Mr. Gilbert has identified
sufficient harm.
                                          12
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 13 of 43


      B.      Res Judicata

      Next, Defendants argue WildEarth’s claims are barred by res judicata. “An

action is barred under res judicata where (1) the prior litigation involved the same

parties or their privies, (2) the prior litigation was terminated by a final judgment

on the merits, and (3) the prior litigation involved the same ‘claim’ or ‘cause of

action’ as the later suit.” Hydranautics v. FilmTec Corp., 204 F.3d 880, 888 (9th

Cir. 2000).

      As discussed previously, this case follows WildEarth I, wherein WildEarth

challenged an earlier approval of the mining plan modification for the Spring

Creek Mine. WildEarth I resulted in the Court’s determination that Federal

Defendants violated NEPA’s public notice and hard look requirements. WildEarth

I, 2016 WL 259285 (Jan. 21, 2016). The Court, therefore, ordered Federal

Defendants to correct the NEPA violations by preparing an updated EA that took a

hard look at the direct and indirect environmental effects of the mining plan

modification, and by complying with the applicable public notice and participation

requirements. Id.

      Defendants assert Plaintiffs now raise four new arguments concerning

transportation impacts, piecemealing of NEPA analysis, failure to apply the social

cost of carbon protocol in examining greenhouse gas effects, and ultra vires

conduct that were not advanced in the prior litigation, but could have been.

Defendants, therefore, urge the Court to find res judicata bars these claims.
                                          13
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 14 of 43


      Defendants’ argument is premised on their contention that MEIC lacks

standing. The Court has determined, however, that MEIC has standing. Thus,

there is no identity of parties because MEIC was not a party to the prior litigation.

Accordingly, regardless of whether WildEarth could or should have raised the four

new claims in the prior litigation, MEIC’s claims are not barred by res judicata.

      C.     Whether the EA Satisfies NEPA’s “Hard Look” Requirements

      Plaintiffs argue Federal Defendants failed to fully comply with NEPA

because they failed to take a “hard look” at (1) the indirect and cumulative impacts

of coal transportation; (2) the non-greenhouse gas effects of coal combustion; and

(3) the greenhouse gas effects of coal combustion. Federal Defendants contend

OSM adequately considered these impacts. Spring Creek asserts OSM had no

obligation to consider transportation impacts in its NEPA analysis, and that OSM

took a requisite “hard look” at the non-greenhouse gas and greenhouse gas effects.

      A “hard look” under NEPA requires consideration of all foreseeable direct

and indirect effects, and the likely cumulative impact of the agency action. Idaho

Sporting Congress, Inc. v. Rittenhouse, 305 F.3d 957, 973 (9th Cir. 2002); 40

C.F.R. § 1502.16, 1508.7, 1508.8. Indirect effects “are caused by the action and

are later in time or farther removed in distance, but are still reasonably

foreseeable.” 40 C.F.R. § 1508.8. They may include “related effects on air and

water and other natural systems, including ecosystems.” Id. A cumulative impact

“is the impact on the environment which results from the incremental impact of the
                                          14
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 15 of 43


action when added to other past, present, and reasonably foreseeable future actions

regardless of what agency . . . or person undertakes such other actions.” 40 C.F.R.

§ 1508.7. Cumulative impacts may be the result of “individually minor but

collectively significant actions” that take place “over a period of time.” Id. A hard

look should involve a discussion of adverse impacts that does not improperly

minimize negative side effects. Native Ecosystems Council v. U.S. Forest Serv.,

428 F.3d 1233, 1241 (9th Cir. 2005).

             a.     Coal Transportation 2

      Plaintiffs first allege the Federal Defendants failed to take a hard look at the

indirect effects of coal transportation. As an initial matter, the Court is not

persuaded by Spring Creek’s argument that under Dep’t of Transp. v. Public

Citizen, 541 U.S. 752 (2004), OSM did not have to consider the indirect and

cumulative effects of coal transportation.3 Essentially, Spring Creek suggests

OSM was required to approve the mining plan modification because the coal had

been leased to Spring Creek. This is not the law.

      In Public Citizen, the Supreme Court held agencies do not have to consider

effects if they have no statutory authority to act on the information. Public Citizen,


2
  Despite Spring Creek’s argument to the contrary, the Court finds Plaintiffs are not
precluded from raising this issue because WildEarth adequately apprised the
agencies of its concerns with coal trains during the public comment period. (See
A.R. 17291-17292; 18257.)
3
  The Court notes that Federal Defendants do not argue they lacked authority to
consider effects of coal transportation under Public Citizen.
                                          15
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 16 of 43


541 U.S. at 770. Public Citizen involved the Federal Motor Carrier Safety

Administration’s development of safety standards for Mexican trucks operating in

the United States. The Supreme Court determined the agency did not have to

consider the environmental effects of cross-border operations of Mexican trucks in

its EA because the agency did not have the ability to prevent those operations, it

only had power to set safety rules for the trucks. Id. at 768-70. But as federal

appellate courts have subsequently explained, if an agency has statutory authority

to act, the rule from Public Citizen does not apply. See Sierra Club v. Fed. Energy

Reg. Comm’n, 867 F.3d 1357, 1373 (D.C. Cir. 2017) (holding where the FERC had

authority to deny natural gas pipeline certificates, Public Citizen did not excuse it

from considering the indirect environmental effects of pipelines it approves); Ctr.

for Bio. Diversity v. Nat’l Highway Traffic Safety Admin., 538 F.3d 1172, 1213

(9th Cir. 2008) (rejecting argument that the NHTSA did not have to consider the

environmental effect of a rule setting fuel economy standards under Public Citizen

because the NHTSA had authority to impose or enforce fuel economy standards,

and could have set higher standards if warranted by an EIS); Sierra Club v.

Mainella, 459 F. Supp. 2d 76, 105 (D.D.C. 2006) (“The holding in Public

Citizen extends only to those situations where an agency has ‘no ability’ because of

lack of ‘statutory authority’ to address the impact.”).

      In the present situation, OSM has authority to recommend approval,

disapproval or conditional approval of mining plans based on “[i]nformation
                                          16
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 17 of 43


prepared in compliance with [NEPA].” 30 C.F.R. § 746.13(b). See also 30 C.F.R.

§ 746.14; 30 U.S.C. § 207(c). Therefore, Public Citizen does not constrain OSM

from considering the indirect effects of approving the mining plan modification,

including coal transportation. The question then turns to whether Federal

Defendants took a requisite “hard look” at the effects of coal transportation.

      “Agencies must consider only those indirect effects that are reasonably

foreseeable. They need not consider potential effects that are highly speculative or

indefinite.” Presidio Golf Club v. Nat’l Park Serv., 155 F.3d 1153, 1163 (9th Cir.

1998). Nevertheless, “[r]easonable forecasting and speculation is . . . implicit in

NEPA.” City of Davis v. Coleman, 521 F.2d 661, 676 (9th Cir. 1975). See also

Col. River Indian Tribes v. Marsh, 605 F.Supp. 1425, 1434 (C.D. Cal. 1985)

(cautioning “an agency should not attempt to travel the easy path and hastily label

the impact of the [action] as too speculative and not worthy of agency review.”).

      This case is strikingly similar to Mont. Envtl. Info. Ctr. v. U.S. Office of

Surface Mining (MEIC), 274 F.Supp.3d 1074 (D. Mont. 2017). In MEIC, the court

held OSM failed to take a hard look at the indirect and cumulative effects of coal

transportation. Id. at 1081. As in this case, a mining company, operating under a

federal coal lease, sought approval of a mining plan modification to expand its

mining operation. Also, like here, the extracted coal was transported away from

the mine by rail. Id. at 1083. In MEIC, a 35-mile spur line connected the mine to

the BNSF mainline track. Id. Similarly, a spur line connects the Spring Creek
                                          17
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 18 of 43


Mine to the mainline. (A.R. 10726.)

      In MEIC, OSM had restricted its analysis of the coal trains to the 35-mile

spur line. The court found this was insufficient. MEIC, 274 F.Supp.3d at 1092-93.

The court noted that the majority of the destinations for the coal, as well as the rail

routes and estimates of the amount of coal to be sold to various customers, were

known. Id. at 1092. Further, the court pointed out that OSM used that information

to calculate greenhouse gas emissions likely to occur from coal transportation. Id.

The court therefore determined coal transportation is a foreseeable indirect effect

of mining that must be analyzed under NEPA. Id. at 1093. The court concluded

OSM unreasonably limited the scope of its analysis by failing to consider indirect

or cumulative effects of coal transportation beyond the spur line. Id.

      The same is true in this case. As in MEIC, the shipping destinations, rail

routes, and coal plants receiving coal from the Spring Creek Mine are known.

(A.R. 10724; 10725; 10808; 15459; 17287; 18732.) Like MEIC, OSM used its

knowledge of destinations and routes to calculate greenhouse gas emissions from

coal trains. (A.R. 10751.) But further like MEIC, OSM did not consider

transportation impacts beyond the area at or near the mine. (A.R. 10744, 10779,

17488 (discussing air quality impacts in the vicinity of the mine); 10799-10800

(wildlife impacts in the area of the mine); 10808-10809 (discussing traffic impacts

4 miles south of the mine); 17457-17458, 17488 (noise).



                                          18
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 19 of 43


      Defendants make no effort to distinguish MEIC. 4 The Court considers the

analysis in MEIC instructive and persuasive. Consistent with the analysis in

MEIC, the Court finds “a reasonable degree of foreseeability exists,” such that it

would not be highly speculative to analyze the indirect and cumulative impacts

caused by coal trains beyond the area near the mine. MEIC, 274 F.Supp.3d at

1093. Therefore, the Court finds OSM failed to take a “hard look” at impacts from

coal transportation.

             b.    Non-Greenhouse Gas Emissions

      Next, Plaintiffs argue OSM failed to take a “hard look” at non-greenhouse

gas effects of coal combustion. Plaintiffs note that OSM tallied projected pollution

from coal combustion. But Plaintiffs argue this is insufficient because NEPA

requires agencies to also evaluate the effects of the pollution on human and

environmental health. Ctr. for Bio. Diversity, 538 F.3d at 1216. Plaintiffs further

argue that OSM arbitrarily dismissed the pollution as minor by only evaluating the

emissions as a percentage of the national pollution totals, thereby diluting the

significance of its local adverse environmental effects. Defendants counter that

they reasonably relied on the National Ambient Air Quality Standards (“NAAQS”)

to conclude that anticipated emission levels of pollutants from the mine and related

activities were not significant because they did not exceed the NAAQS.


4
 Spring Creek merely expresses in a footnote its opinion that MEIC was
erroneously decided. Federal Defendants do not address MEIC at all.
                                         19
          Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 20 of 43


      In MEIC, the court noted that non-greenhouse gas pollution is “an important

aspect of the problem [the agencies] are required to consider.” MEIC, 274

F.Supp.3d at 1094. Recently, this district also held NEPA required agencies to

consider the environmental consequences of downstream coal combustion where

the projected quantity of recoverable coal was known, and the coal was expected to

be burned to generate electricity. See W. Org. of Res. Councils v. BLM, 2018 WL

1475470, *13 (D. Mont. March 26, 2018). Further, under NEPA, agencies must do

more than quantify pollution – they must also “discuss the actual environmental

effects resulting from those emissions.” Ctr. for Bio. Diversity, 538 F.3d at 1216

(emphasis in original). See also Klamath-Siskiyou Wildlands Ctr. v. BLM, 387

F.3d 989, 995 (9th Cir. 2004) (“A calculation of the total number of acres to be

harvested in the watershed is a necessary component of a cumulative effects

analysis, but it is not a sufficient description of the actual environmental effects

that can be expected from logging those acres.”)

      In this case, OSM recognized that emissions from coal combustion impacts

air quality. (A.R. 10749.) OSM was also aware of the projected quantity of coal

to be mined, and that 95% of it was to be used to create electricity. (A.R. 10752,

10775, 10780-81.) As such, OSM was required by NEPA to consider the indirect

effects of coal combustion. W. Org. of Res. Councils v. BLM, 2018 WL 1475470

at *13.

///
                                          20
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 21 of 43


      OSM noted that the mine and related activities are subject to state and

federal air quality regulations, including the NAAQS. (A.R. 10740.) The NAAQS

were established to protect public health and welfare, and set the maximum levels

of air pollution allowed in the ambient air. (A.R. 10741.) The Clean Air Act

established NAAQS for six pollutants, known as “criteria” pollutants, which

“cause or contribute to air pollution which may reasonably be anticipated to

endanger public health or welfare.” (Id.) Therefore, OSM identified levels of the

criteria pollutants at and around the mine site. (A.R. 10744-49; 10775-80.) OSM

then compared those levels to the NAAQS to assess the direct effects of the mine

on air quality. (Id.)

      Courts have upheld the use of the NAAQS for analyzing the direct effects of

non-greenhouse gas pollutants on public health. See W. Org. of Res. Councils v.

BLM, 2018 WL 1475470 at *16 (finding agencies did not act “arbitrarily and

capriciously” by relying on the NAAQS to assess air quality within the planning

area); Border Power Plant Working Grp. v. DOE, 260 F.Supp.2d 997, 1020-21

(S.D. Cal. 2010) (affirming use of the NAAQS to assess impacts of increased air

pollutants at the U.S. Mexico border from Mexican power plants and proposed

cross-border transmission lines).5 As the Court in Border Power Plant explained,

“[i]f ambient air quality standards are designed, as they are, to protect human


5
 These cases do not, however, hold that comparing local emissions to the NAAQS
is an adequate method to analyze downstream, indirect effects of coal combustion.
                                         21
        Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 22 of 43


health, then a finding that the projects do not violate those standards logically

indicates that they will not significantly impact public health.” Border Power, 260

F.Supp.2d at 1021.

        Thus, OSM adequately considered the mine’s direct impacts on human and

environmental health by relying on the NAAQS. But OSM did not compare

emissions from downstream coal combustion to the NAAQS. As such, its reliance

on the NAAQS simply does not address Plaintiffs’ argument about consideration

of the downstream, indirect effects of coal combustion. Indeed, the fact that local

emissions from the mine site do not exceed the NAAQS says nothing about the

indirect effects of downstream combustion. Therefore, to the extent Defendants

argue OSM properly relied on the NAAQS to consider coal combustion, their

argument fails.

        OSM did estimate the amount of criteria pollutants that would be emitted

when the mine’s coal was burned for power generation. (A.R. 10749-50.) Then,

OSM compared the estimated emission levels of the criteria pollutants to the

national averages for the same pollutants. (A.R. 10781.) OSM concluded the

emissions were not significant because they were less than 1% of the U.S. average.

(Id.)

        But by only comparing the estimated emissions to total U.S. emissions,

OSM potentially diluted the adverse environmental effects of coal combustion at a

local level. The Ninth Circuit has stated that when assessing the effects of an
                                          22
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 23 of 43


agency action, the appropriate analysis must include consideration of both broad

scale and local impacts. Pac. Coast Fed. of Fisherman’s Ass’ns v. Nat’l Marine

Fisheries Serv., 265 F.3d 1028, 1036-37 (9th Cir. 2001). This is because utilizing

a broad scale analysis may marginalize the local impacts of the activity on the

environment. See also Or. Nat. Res. Council Fund v. Brong, 492 F.3d 1120, 1129-

30 (9th Cir. 2007) (noting that averaging environmental effects based on a broad

scope can lead to misleading results). Further, although courts have affirmed the

analytical approach of comparing emissions to nation-wide levels, they have done

so where the comparisons were made at both national and regional levels. See e.g.

WildEarth Guardians v. Jewell, 738 F.3d 298, 310 (D.C. Cir. 2013) (finding

BLM’s evaluation of greenhouse gas emissions “as a percentage of state—and

nation-wide emissions” was sufficient); Mayo Found. v. Surface Transp. Bd., 472

F.3d 545, 555 (8th Cir. 2006) (holding modeling of emissions “on both national

and regional levels” was sufficient).

      Here, OSM relied solely on a broad scale national comparison. The Court

finds this was insufficient. The Court further finds Defendants’ argument that it

would be too speculative to consider regional or local effects of coal combustion is

undermined by the fact OSM was able to calculate greenhouse gas emissions on a

state level. (See A.R. 10785 (noting that in 2014 approximately 86,000 tons of

coal from the mine were burned in Montana power plants, and estimating that the

coal from the mine that was burned in Montana power plants accounted for over
                                         23
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 24 of 43


80,000 tons of greenhouse gas).)

      Because OSM only tallied estimated emissions but did not adequately

discuss the effects of downstream coal combustion, the Court finds OSM failed to

take a “hard look” at the non-greenhouse gas effects of coal combustion.

             c.    Greenhouse Gas Emissions

      Third, Plaintiffs assert OSM failed to take a “hard look” at the costs of

greenhouse gas emissions. Plaintiffs argue OSM improperly inflated the benefits

of the proposed action, while failing to account for its costs, even though a tool

was available to do so. Specifically, Plaintiffs argue OSM should have used the

Social Cost of Carbon Protocol (“SCC Protocol”) to quantify the economic costs of

greenhouse gas emissions. Defendants counter that cost-benefit analyses are not

required by NEPA, and that OSM’s choice of methodology is entitled to deference.

      The SCC Protocol is a tool that was developed by a federal interagency

working group for “use in cost-benefit analyses for proposed regulations that could

impact cumulative global GHG emissions.” (A.R. 10786.) The Protocol “attempts

to value in dollars the long-term harm done by each ton of carbon emitted.” Sierra

Club v. Fed. Energy Reg. Comm’n, 867 F.3d 1357, 1375 (D.C. Cir. 2017).

      Although the SCC Protocol was developed to assist in cost-benefit analysis

in agency rulemaking, federal courts have discussed its application in several

NEPA actions. The parties cite several of these seemingly contradictory cases in

support of their arguments. Putting these cases into context, however, reveals that
                                         24
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 25 of 43


the case law is not as inconsistent as it appears at first blush. The cases relied on

by the parties generally fall into two categories – cases discussing whether an

agency sufficiently disclosed impacts of greenhouse gas (“consideration of effects

cases”), and cases discussing the adequacy of an agency’s cost-benefit analysis as

it relates to greenhouse gas (“cost-benefit” cases).

      Under the consideration of effects cases, courts have recognized that

agencies are required to take a hard look at impacts from greenhouse gas

emissions. See W. Org. of Res. Councils v. BLM (WORC), 2018 WL 1475470 (D.

Mont. Mar. 26, 2018); WildEarth Guardians v. Jewell, 2017 WL 3442922 (D.

N.M. Feb. 16, 2017); WildEarth Guardians v. BLM, 8 F.Supp.3d 17 (D.C. Cir.

2014). But agencies are not required to use the SCC Protocol to do so. For

example, in Jewell, the court held OSM satisfied its obligation to consider

greenhouse gas effects by using the predicted volume of greenhouse gas emissions

as a proxy for assessing potential climate change impacts. Jewell, 2017 WL

3442922 at *12. See also WORC, 2018 WL 1475470 at *14 (holding BLM was

not required to use the SCC Protocol to measure the effects of greenhouse gas;

BLM’s use of the proxy method was reasonable). Under the proxy methodology,

expected greenhouse gas emissions are calculated and then analyzed as a

percentage of national or global emission levels. Jewell, 2017 WL 3442922 at

*12; WORC, 2018 WL 1475470 at *14; WildEarth, 8 F.Supp.3d at 35. The proxy

method is recommended by the Council on Environmental Quality’s Final
                                          25
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 26 of 43


Guidance for Federal Departments and Agencies on Consideration of Greenhouse

Gas Emissions and the Effects of Climate Change in National Environmental

Policy Act Reviews. 81 Fed. Reg. 51866-01 (recommending “that agencies use

projected GHG emissions as a proxy for assessing potential climate change effects

when preparing a NEPA analysis for a proposed agency action”). Accordingly,

under the consideration of effects cases, it is generally reasonable for an agency to

use the proxy methodology as a means to disclose greenhouse gas impacts.

      In contrast, in the cost-benefits cases, courts have addressed the situation

where an agency not only discussed the effects of greenhouse gas, but then also

undertook a cost-benefit analysis. Specifically, these cases looked at the

sufficiency of the agencies’ assessment of the costs portion of their cost-benefit

analysis. See MEIC, 274 F.Supp.3d at 1094-99; High Country Conservation

Advocates v. U.S. Forest Serv., 52 F.Supp.3d 1174, 1189-93 (D. Colo. 2014). Both

of these cases recognized that NEPA does not require a cost-benefit analysis.

MEIC, 274 F.Supp.3d at 1095; High Country, 52 F.Supp.3d at 1191; see also 40

C.F.R. § 1502.23. But if an agency elects to quantify the benefits of a proposed

action, it must also quantify the costs. MEIC, 274 F.Supp.3d at 1097-99; High

Country, 52 F.Supp.3d at 1191. This is because it is improper for an agency to

place its “thumb on the scale by inflating the benefits of the action while

minimizing its impacts.” MEIC, 274 F.Supp.3d at 1098. See also Ctr. for Bio.

Div., 538 F.3d at 1198. The SCC Protocol is a tool agencies can use to quantify
                                         26
        Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 27 of 43


costs associated with greenhouse gas emissions. High Country, 52 F.Supp.3d at

1190.

        In the present case, OSM used the proxy methodology to discuss the effects

of greenhouse gas emissions. (A.R. 10751-52; 10782-87.) But OSM also

quantified the socioeconomic benefits of the proposed mine expansion. (A.R.

10810-11; 17459-62; 17488-89.) In doing so, however, OSM did not quantify the

costs associated with greenhouse gas emissions. Plaintiffs argue this aspect of

OSM’s analysis was arbitrary.

        In order to determine if OSM acted arbitrarily, it is important to understand

what is not at issue. Plaintiffs do not argue that OSM’s disclosure of greenhouse

gas effects was insufficient. If that was the extent of Plaintiff’s argument,

Defendants would prevail. Because, as noted, the use of the proxy methodology is

sufficient for considering impacts related to greenhouse gas emissions. WORC,

2018 WL 1475470 at *14; Jewell, 2017 WL 3442922 at *12. But that is not

Plaintiffs’ contention here, which distinguishes this case from WORC and Jewell.

Rather, Plaintiffs argue that because OSM quantified the benefits of the mine

expansion, it was required to quantify the costs.

        The Court agrees. Because OSM quantified the benefits of the proposed

action, it must also quantify the associated costs or offer non-arbitrary reasons for

its decision not to. The question before this Court, then, is whether OSM’s

decision not to use the SCC Protocol was reasonable. See High Country, 52
                                          27
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 28 of 43


F.Supp.3d at 1191-92 (“The agencies, of course, might have been able to offer

non-arbitrary reasons why the protocol should not have been included in the FEIS.

They did not.”). Plaintiffs argue OSM’s reasons for omitting the costs portion of

its analysis lack merit.

      The Court finds the reasons OSM gave in the EA for not using the SCC

Protocol are arbitrary. 6 First, OSM stated that “there is no consensus on the

appropriate fraction of social cost of carbon tied to electricity generation that

should be assigned to the coal producer.” (A.R. 10786.) The Court finds this is

not a persuasive justification because it misapprehends NEPA’s mandate. Under

NEPA, agencies are not required to apportion responsibility for the impacts

assessed, but rather, they must consider all reasonably foreseeable direct, indirect

and cumulative impacts of a proposed action. Rittenhouse, 305 F.3d at 973; 40

C.F.R. § 1502.16, 1508.7, 1508.8.

      Second, OSM stated it elected not to use the SCC Protocol on grounds that it

was uncertain whether greenhouse gas emissions would actually be reduced if the

coal associated with the proposed plan was not mined because power plants have

alternative sources for coal. (A.R. 10786.) Again, the Court finds MEIC

instructive. In MEIC, the court found OSM failed to take a hard look at


6
  The Court will only discuss the reasons OSM provided in the EA for not using
the SCC Protocol because “post-hac rationalizations . . . are irrelevant to the
question of whether the agencies complied with NEPA at the time they made their
respective decisions.” High Country, 52 F.Supp.3d at 1192.
                                          28
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 29 of 43


greenhouse gas emissions when, like here, it adopted a quantitative analysis of the

benefits of a proposed mine expansion, but did not quantify the associated costs.

MEIC, 274 F.Supp.3d at 1098. To justify the omission, OSM asserted a similar

substitution argument. Id. The court rejected the analysis, stating it “is illogical,

and places the Enforcement Office’s thumb on the scale by inflating the benefits of

the action while minimizing its impacts.” Id. The Tenth Circuit likewise rejected

a “perfect substitution” assumption in WildEarth Guardians v. BLM, 870 F.3d

1222, 1236 (10th Cir. 2017). There, the Court noted the BLM did not support its

substitution assumption with any data, and concluded it was “arbitrary and

capricious because the assumption itself is irrational (i.e., contrary to basic supply

and demand principles).” Id. The same is true here. OSM’s alternative source

substitution assumption is not supported by any market data, even though

modeling systems exist to evaluate market effects of changes in coal supply. (See

A.R. 17214.) Therefore, OSM’s unsupported substitution assertion is arbitrary.

      Finally, OSM cited unspecified “uncertainties associated with assigning a

specific and accurate social cost of carbon to the Proposed Action” as grounds for

not using the SCC Protocol. (A.R. 10786-87.) To the extent the uncertainties

OSM cite refer to the fact the Protocol is expressed in a range of values, this is not

a valid reason to not quantify the costs of greenhouse gas emissions. See High

Country, 52 F.Supp.3d at 1192 (noting that although there is a wide range of

estimates about the social cost of greenhouse gas emissions, it was arbitrary for the
                                          29
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 30 of 43


agencies to decide not to quantify the costs at all because the “agencies effectively

zeroed out the cost”); Ctr. for Bio. Div., 538 F.3d at 1200 (rejecting uncertainty

argument as arbitrary and capricious because “while the record shows that there is

a range of values, the value of carbon emissions reduction is certainly not zero”).

OSM also stated that in order to provide any meaningful insight, the broader

benefits of coal production would have to be considered. (A.R. 10786.) This

reason is not persuasive because it disregards the fact OSM did in fact attempt to

quantify benefits of the proposed action. (A.R. 10810-11; 17459-62; 17488-89.)

      Accordingly, the Court finds OSM failed to justify its failure to quantify the

economic costs of greenhouse gas emissions. As such, OSM failed to take a “hard

look” at the costs of greenhouse gas emissions. 7

      D.     Piecemealed Analysis

      Plaintiffs argue OSM improperly segmented the Mine in order to evade

preparation of a comprehensive EIS. Plaintiffs contend OSM analyzed the

proposed mining plan modification while ignoring Spring Creek’s simultaneous



      7
        Spring Creek argues the SCC Protocol has been withdrawn by executive
order, and thus OSM cannot be directed to use it. Regardless of administration
policies that ebb and flow with the political tides, agencies must nevertheless
comply with their obligation to properly quantify costs when they have touted
economic benefits of a proposed action. The Court’s decision here does not
mandate use of the SCC Protocol. But it does require OSM to comply with NEPA
by either quantifying the costs associated with greenhouse gas emissions or by
reasonably justifying why that cannot be done.

                                         30
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 31 of 43


proposal for another expansion involving 500 acres (referred to as the “TR1

expansion”). Plaintiffs assert that if the current proposal and the TR1 expansion

were combined, the mine expansion would meet the presumptive threshold for an

EIS under OSM guidelines. Plaintiffs argue OSM should, at a minimum, prepare

an EIS considering both the current proposal and the TR1 expansion. Defendants

contend Plaintiffs’ argument ignores the statutory and regulatory framework that

specifically allows for incremental expansion of existing coal mines. Spring Creek

further argues the TR1 expansion was merely proposed and speculative, and

therefore, OSM was not required to consider localized impacts from the TR1

permit area.

      Plaintiffs are correct that, at times, “[a] single NEPA review document is

required for distinct projects when there is a single proposal governing the projects

or when the projects are connected, cumulative, or similar actions under the

regulations implementing NEPA.” Earth Island Inst. v. U.S. Forest Service, 351

F.3d 1291, 1304 (9th Cir. 203) (citing Native Ecosystems Council v. Dombeck, 304

F.3d 886, 893-94 (9th Cir. 2002)). This is because an agency should be prevented

from breaking an action “down into small component parts” to avoid significance.

40 C.F.R. § 1508.27(b)(7); Earth Island, 351 F.3d at 1305. Nevertheless, the

Court does not find OSM has done so did here.

      First, as Defendants point out, the Mineral Leasing Act contemplates

incremental expansion of coal mines by providing a lease modification process.
                                         31
      Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 32 of 43


See 30 U.S.C. § 203; 43 C.F.R. § 3432.2. Therefore, this case does not involve an

improper “gerrymandered series of permit applications.” Save our Sonoran, Inc. v.

Flowers, 408 F.3d 1113, 1122 (9th Cir. 2005).

      Plaintiffs cite Cady v. Morton, 527 F.2d 786 (9th Cir. 1975) in support of

their argument that OSM improperly isolated the impacts of the incremental

expansion from those of the larger, long-term mining operation. But Cady is

readily distinguishable from the present case. Cady involved a 30,000-acre coal

lease that had been approved by the Bureau of Indian Affairs without any

environmental analysis. Id. at 789. The Ninth Circuit determined that an EIS was

required for the 30,000-acre lease, and that an EIS related to a mining plan for only

770 acres of the leased land was not adequate to satisfy NEPA. Id. at 793-95. In

contrast, here, the underlying lease was subject to environmental review. (See

A.R. 17390.) Therefore, Cady does not compel a finding that OSM improperly

piecemealed its analysis.

      Second, NEPA only requires agencies to consider the cumulative impacts of

reasonably foreseeable future actions. 36 C.F.R. § 220.3; 40 C.F.R. § 1508.7.

“[P]rojects need not be finalized before they are reasonably foreseeable,” but “they

must be more than merely ‘contemplated.’” League of Wilderness Defenders/Blue

Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 762 (9th Cir.

2014). An agency is not required to consider every pending or proposed project

because “projects in their infancy have uncertain futures.” Jewell, 738 F.3d at 310
                                         32
        Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 33 of 43


(determining BLM was not required to consider cumulative impacts from eleven

other pending coal lease applications in the Powder River Basin, finding they were

not reasonably foreseeable because they were still undergoing NEPA analysis).

       The Court finds the TR1 expansion was not reasonably foreseeable at the

time the EA was issued. The process of mining federally-leased coal in Montana

involves multiple steps. After leasing the coal, the mining operator must obtain (1)

a surface mining permit from the Montana Department of Environmental Quality,

and (2) the Secretary of the Interior’s approval of a mining plan of operations

under the Mineral Leasing Act. MEIC, 274 F.Supp.3d at 1082. The Secretary’s

decision to approve the mining plan is based on a recommendation from OSM. Id.

“The legal process is not simplistic and it is designed not only to make mining

opportunities available, but also to ensure the environment is protected by

considerations of relevant issues and materials before a permit is issued or

modified.” Id. Here, at the time the EA was issued, the TR1 expansion was at the

first step – Spring Creek had applied for a permit from the state. (A.R. 10769.)

The Court declines to assume, as Plaintiffs do, that the pending application would

be approved. Jewell, 738 F.3d at 310. Therefore, the Court finds the TR1

expansion was not reasonably foreseeable, such that OSM was required to analyze

it in detail.

       Finally, Plaintiff’s contention that OSM ignored “ongoing mining on

intertwined private and state land and pending proposals for mine expansions into
                                         33
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 34 of 43


federal coal” is contradicted by the record. The EA recognized the existence of the

TR1 proposal (A.R. 10769), noted Spring Creek was “currently recovering coal

under eight distinct coal leases” (A.R. 10723), discussed nearby coal mines (A.R.

10769, 10744), and noted the proposed mining “would be done in sequence with

mining other state and private coal leases.” (See A.R. 10735.)

      Accordingly, the Court finds OSM did not improperly piecemeal its

analysis.

      E.     Decision Not to Prepare an EIS

      Plaintiffs argue OSM’s decision not to prepare an EIS was arbitrary and

capricious because there are substantial questions about whether the mine

expansion may cause significant impacts, and because OSM failed to follow its

own agency guidance. Defendants counter that OSM’s analysis of the impacts

from rail transportation, coal combustion, and greenhouse gas emissions was

adequate under NEPA, and thus sufficient to support its finding of no significant

impacts. Therefore, Defendants assert the Court should defer to OSM’s decision to

issue a FONSI instead of preparing an EIS. Spring Creek further assert OSM’s

internal guidelines are not binding, and in any event, did not require preparation of

an EIS.

      Under NEPA, federal agencies are required to prepare an EIS for any “major

Federal actions significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(C). “An EIS must be prepared if substantial questions are raised as
                                         34
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 35 of 43


to whether a project may cause significant degradation of some human

environmental factor. To trigger this requirement a plaintiff need not show that

significant effects will in fact occur, but raising substantial questions whether a

project may have a significant effect is sufficient.” Ocean Advocates v. U.S. Army

Corps of Eng’rs, 402 F.3d 846, 864-65 (9th Cir. 2005) (internal quotations,

citations, brackets, and emphasis omitted). Whether an action is significant is

addressed in terms of “context” and “intensity.” 40 C.R.F. §1508.27. Context

“means that the significance of an action must be analyzed in several contexts such

as society as a whole (human, national), the affected region, the affected interests,

and the locality.” 40 C.F.R. § 1508.27(a). Intensity “refers to the severity of

impact,” and involves the consideration of ten factors. 40 C.F.R. § 1508.27(b).

      Again, MEIC is instructive. In MEIC, the Court found OSM failed to take a

hard look at the effects of coal transportation, non-greenhouse gas emissions, and

the cost of greenhouse gas emissions from coal combustion. MEIC, 274 F.Supp.3d

at 1090-99. The Court held that because OSM acted arbitrarily and capriciously by

failing to take a hard look at those impacts, the FONSI’s evaluation of context and

intensity was arbitrary and capricious as well. Id. at 1101, 1103.

      Here, the Court has similarly determined OSM’s analysis of impacts from

coal transportation, non-greenhouse gas effects of coal combustion, and the costs

of greenhouse gas emissions was insufficient. Accordingly, as in MEIC, OSM’s

finding of no significant impacts, and decision not to issue an EIS, was arbitrary
                                          35
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 36 of 43


and capricious.

      With regard to Plaintiffs’ second argument, however, the Court finds this

case is dissimilar to MEIC in a consequential way. In the present case, Plaintiffs

assert OSM failed to determine, under its internal guidelines, whether the proposed

action was one normally requiring an EIS. A similar argument was raised in

MEIC. MEIC, 274 F.Supp.3d at 1100. But the court rejected the argument in

MEIC because OSM had in fact specifically referenced its NEPA procedures in the

FONSI. See id. at 1100 (“The Enforcement Office stated in its FONSI that ‘this

EA follows the [Enforcement Office’s] 516 DM 13, which is the departmental

manual guiding the [Enforcement Office]’s implementation of the NEPA

process.”). The court found that the reference in the FONSI “affirms that [OSM]

followed its guidelines in preparing the Mining Plan.” Id. at 1101. That is not the

case here. There is no mention of the guidelines in the FONSI. (A.R. 10694-99.)

      Although internal guidelines are not mandatory, when they indicate an EIS

would normally be prepared, they create a presumption that the agency should

prepare an EIS. The Agency then bears the burden of establishing why that

presumption should not apply in a particular case. Dine Citizens Against Ruining

our Environment v. Klein, 747 F.Supp.2d 1234, 1253 (D. Colo. 2010). If the

agency arbitrarily and capriciously fails to follow its own guidelines, its decision

not to issue an ESI may be reversed. Davis v. Mineta, 302 F.3d 1104, 1117 (10th

Cir. 2002).
                                          36
      Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 37 of 43


      It appears the guidelines would normally have required an EIS in this case.

The guidelines provide:

      A.     The following OSM actions will normally require the preparation of
             an EIS:
             (4) Approval of a proposed mining and reclamation plan for a
             surface mining operation that meets the following:

                   (a)    The environmental impacts of the proposed mining
                          operation are not adequately analyzed in an earlier
                          environmental document covering the specific leases or
                          mining activity; and

                   (b)    The area to be mined is 1280 acres or more, or the annual
                          full production level is 5 million tons or more; and

                   (c)    Mining and reclamation operations will occur for 15
                          years or more.

516 DM 13.4(A)(4).

      Here, the Court previously determined the prior BLM EA for Federal Coal

Lease MTM 94378 did not adequately address the impacts of the proposed mining

plan modification. WildEarth I, 2016 WL 259285 at *2. The mine expansion is

expected to allow the mine’s annual production level to continue at the current rate

of 18 million tons per year (A.R. 10724; 10735), and mining and reclamation

operations are projected to extend over 15 years (A.R. 17404) (showing mining

cuts beginning in 2010 and ending in 2029). Thus, OSM bears the burden of

establishing why the presumption that an EIS normally should have been prepared

does not apply.

///
                                         37
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 38 of 43


      Federal Defendants have not addressed this issue. Spring Creek asserts the

first factor of the test is not satisfied. However, Spring Creek’s argument is

contradicted by the Court’s prior order in WildEarth I. Accordingly, the Court

finds OSM’s apparent failure to consider its own guidelines was arbitrary.

      The Court further finds Spring Creek’s argument, that OSM did not have to

prepare an EIS because doing so would have been impossible due to time

constraints, is unavailing. “Difficulty of compliance will not permit an agency to

avoid its duties under NEPA.” Seattle Audubon Soc’y v. Moseley, 798 F.Supp.

1494, 1497 (W.D. Wash. 1992). Moreover, the Court previously stated that

Defendants could seek leave to extend the 240-day deadline upon a showing of

good cause, which “would include . . . a decision to complete an Environmental

Impact Statement.” WildEarth I, 2016 WL 259285 at *3.

      Finally, Spring Creek’s insinuation that this Court’s prior order excused

OSM from preparing an EIS is unpersuasive. Nothing in the Court’s prior order

relieved OSM of its obligations to fully comply with NEPA, including preparing

an EIS if warranted.

      Accordingly, the Court finds OSM’s decision not to prepare an EIS was

arbitrary and capricious.

      F.     Validity of the Underlying Lease

      Plaintiffs’ final argument is that OSM failed to consider the validity of the

underlying federal coal lease. Plaintiffs assert the underling lease is invalid
                                          38
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 39 of 43


because the BLM employee who authorized it lacked authority to do so.

Therefore, Plaintiffs claim there is a cloud over the underlying lease’s validity,

which OSM had a duty to disclose to the Secretary in its recommendation for

approval of the mining plan modification. Plaintiffs further argue that the

Secretary’s approval of the mining plan modification was ultra vires. Plaintiffs

contend the Secretary’s authority to authorize a mining plan is tied to the existence

of leased federal coal, and since the underlying lease was invalid, there is no leased

federal coal, and consequently, the Secretary exceeded the scope of his authority.

Defendants counter that Plaintiffs’ argument is essentially a collateral attack on the

underlying coal lease and is barred by statute of limitations. Defendants further

note OSM did consider Plaintiffs’ argument and rejected it.8

      A six-year limitations period applies to NEPA and APA challenges. 28

U.S.C. § 2401(a); Turtle Island Restoration Net. v. U.S. Dep’t of Commerce, 438

F.3d 937, 942-43 (9th Cir. 2006.) To avoid this time bar, Plaintiffs strive to cast

this claim as identifying a flaw in the mining plan approval process, and not a


8
  Defendants also argue the lease itself was signed by an indisputably authorized
official. Therefore, Defendants contend even if the NEPA decision record and
FONSI were signed by an unauthorized BLM official, the lease itself is not flawed
because it was signed by the correct BLM official. This argument, however, has
been rejected by the Interior Board of Land Appeals (“IBLA”). In WildEarth
Guardians, 189 IBLA 274 (I.B.L.A. Feb. 7, 2017) available at 2017 WL 604076,
the IBLA explained that the decision record is “the authorizing document,” and
“once the decision is made to modify a coal lease through a [decision record],
execution of the document implementing that decision is merely ministerial.” Id.
at *281-82.
                                          39
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 40 of 43


collateral attack on the underlying lease. But at its core, the claim is collateral in

nature. Plaintiffs’ ultra vires argument illustrates the point. Plaintiffs state that

“[i]f the underling federal coal lease is invalid, then there is no ‘leased federal

coal,’ which is the necessary predicate for any approval of a mining plan.” (Doc.

38 at 35.) Thus, Plaintiffs seek to invalidate the Secretary’s approval of the mining

plan modification by impugning the validity of the lease.

      The underlying federal coal lease was signed in November 2007. (A.R.

10995.) Therefore, the statute of limitations for any challenge to the validity of the

lease expired in 2013. As such, the Court finds Plaintiffs’ claim concerning the

validity of the lease is time barred.

      Even if Plaintiffs’ claim is construed as timely, the Court nevertheless finds

it lacks merit. OSM did consider Plaintiffs’ argument concerning the lease, and

rejected it. (A.R. 10920.) OSM correctly noted that it does not have authority to

determine the validity of a federal coal lease. BLM is the responsible agency. See

30 C.F.R. § 740.4(d)(9). OSM also correctly noted that the leasing decision had

not been declared invalid by an administrative or judicial tribunal. (A.R. 10920.)

The Court finds OSM properly relied on the BLM’s issuance of the lease,




                                           40
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 41 of 43


particularly where the statute of limitations for any challenge to the leasing

decision had expired years before the EA was issued.

      The Court therefore finds OSM did not arbitrarily fail to consider the

validity of the underlying coal lease.

      G.     Remedy

      Having again found Federal Defendants in violation of NEPA, the Court

must once again determine the appropriate remedy. Plaintiffs argue the Court

should vacate the EA, FONSI and mining plan approval, as well as enjoin further

mining in the expansion area. Spring Creek counters that neither vacatur nor an

injunction are warranted.

      Previously, this Court determined that vacatur “would have detrimental

consequences for [Spring Creek] and its employees, for the State of Montana, and

for other agencies involved in this process.” WildEarth I, 2015 WL 6442724 at *9.

The Court noted that not only would production at the mine be halted, but so

would reclamation and remediation efforts. Id. In addition, the Court stated that

vacatur may result in duplication of efforts regarding the State permitting process,

which appeared to be accomplished in a correct and thorough manner. Id.

Therefore, the Court recommended that vacatur be deferred for a period of time to

permit Federal Defendants to correct the NEPA deficiencies. Id.

      The Court finds the reasoning previously articulated by this Court continues

to be valid today. Accordingly, the Court recommends that vacatur be deferred for
                                          41
       Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 42 of 43


a period of 240 days from the date of a final order on the pending motions for

summary judgment. During this time period, Federal Defendants should be

directed to correct the NEPA violations outlined above and prepare an updated EA.

If Federal Defendants determine an EIS should be completed, they may seek leave

to extend the deadline.

IV.   Conclusion

      Based on the foregoing, IT IS RECOMMENDED that:

      1.     Plaintiffs’ Motion for Summary Judgment (Doc. 37) be GRANTED

in part as set forth above;

      2.     Federal Defendants’ Cross-Motion for Summary Judgment (Doc. 59)

be DENIED; and

      3.     Defendant-Intervenor Spring Creek Coal LLC’s Cross-Motion for

Summary Judgment (Doc. 62) be DENIED.

///

///

///

///

///

///

///

///
                                        42
      Case 1:17-cv-00080-SPW Document 71 Filed 02/11/19 Page 43 of 43


      NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy

of the Findings and Recommendation of United States Magistrate Judge upon the

parties. The parties are advised that, pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court, and

copies served on opposing counsel, within fourteen (14) days after entry hereof, or

objection is waived.

      DATED this 11th day of February, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         43
